Exhibit 10 (k) 1/19/90 TRUST AGREEMENT THIS TRUST AGREEMENT (hereinafter referred to as “Agreement”) made as of this 17th day of November 1989, by and between Tasty Baking Company, a Pennsylvania corporation (hereinafter referred to as “Company”), and Meridian Trust Company (hereinafter referred to as “Trustee”). W I T N E S S E T H: WHEREAS, the Company has established a Supplemental Executive Retirement Plan (hereinafter referred to as “Plan”), attached hereto as Exhibit “A”, which grants supplemental retirement benefits to certain executives of the Company (hereinafter referred to as “Employees”) and their spouses under certain conditions; and WHEREAS, the Company wishes to establish a trust (hereinafter called “Trust”) and to transfer to the Trust, but only upon a Potential Change of Control of the Company, a certain sum of money which shall be held therein., subject to the claims of the Company’s creditors in the event of the Company’s insolvency, until paid to the Employees or their spouses as beneficiaries of the Trust (hereinafter referred to as “Trust Beneficiaries”) as supplemental retirement income benefits (hereinafter referred to as “Supplemental Benefits”) in such amount and manner and at such times as specified in the Plan; and WHEREAS, the Trustee is independent of, and is not subject to the direct or indirect control of, either the Company or the Trust Beneficiaries; NOW, THEREFORE, the parties do hereby establish the Trust and agree that the Trust shall be comprised, held and disposed of as follows: ARTICLE
